I concur but I think our decisions in the cases of Aldrich
v. State Tax Commission and Untermyer v. State TaxCommission contained in 116 P.2d respectively at pages 923 and 926 already state our position as to the intended effect of 80-12-2 and 80-12-3, R.S.U. 1933, and their constitutionality under our own constitution. We, in effect, held that the only bar to the full sweep of those sections was the holding of the Supreme Court of the United States in the case of *Page 225 First National Bank v. Maine, 284 U.S. 312, 52 S. Ct. 174,176, 76 L. Ed. 313, 77 A.L.R. 1401, which case read into the Fourteenth Amendment of the Constitution of the United States a "rule of immunity from taxation by more than one state." When the Supreme Court in the recent case of State Tax Commission v.Aldrich, 102 Utah 226, 316 U.S. 174, 62 S. Ct. 1008, 1012, 86 L.Ed. . . ., overruled First National Bank v. Maine and held that "jurisdiction to tax" resides in the state wherein the corporation is domiciled, it removed the bar which prevented our former opinions from having the effect of permitting taxation. Having already held in effect that the legislature intended by the phrase "within the jurisdiction of this state" to include all property which it had jurisdiction to tax and the Supreme Court of the United States having held that this state had jurisdiction to tax the transfer by death of Union Pacific stock, it seems to me that the effect of our two decisions in 116 P.2d and the majority opinion of the Supreme Court of the United States on certiorari automatically result in a decision holding that such shares are taxable under 80-12-2 and 80-12-3, R.S.U. 1933. I see little necessity in covering the ground that the Supreme Court of the United States has already gone over for us. For the reasons herein stated, I concur in the results of the opinion in the above case.
PRATT, J., on leave of absence. *Page 226